Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 1 of 15

IN THE UNITED STATES BANKRUPTCY COURT oun) 1223, Coutts

ern District of Texas

FOR THE SOUTHERN DISTRICT OF TEXAS FILED
HOUSTON DIVISION SEP 03 2019
David J. Bradley, Clerk of Court
In re:
Chapter 11
HALCON RESOURCES, et al., Case No. 19-34446(DRJ)
Debtors.

EMERGENCY MOTION for Appointment
Of an Unsecured Creditors Committee

 

EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
CONDUCTED ON THIS MATTER ON SEPTEMBER , 2019 AT
AM/PM (CDT) IN COURTROOM 400, 4th FLOOR, 515 RUSK
STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF
REQUESTED OR YOU BELIEVE THAT EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR
TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

 

 

RELIEF IS REQUESTED NOT LATER THAN SEPTEMBER 6, 2019.

 

Unsecured Creditor Michael Sammons}, pro se, hereby files this
EMERGENCY MOTION seeking an Order directing the Office of the U.S.
Trustee to appoint an Unsecured Creditors Committee (“UCC”) pursuant to

11 USC §1102(a)(1) in this “complex” designated Chapter 11 case.

 

1 Mr. Sammons has long been retired, but as the owner of $865,000 in Halcon Resources
unsecured notes has a strong interest in this case.

 
 

Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 2 of 15

In support thereof, Mr. Sammons would show as follows:
FACTS

(1) The Office of the U.S. Trustee has been working diligently and
tirelessly to establish an Unsecured Creditors Committee;
however, its efforts appear to have been unsuccessful because
(a) it believes that the law requires a minimum of three willing
vetted creditors (it only has two)2, and (b) because of a concern
that adult members of the same family should not serve together
on the same UCC, potentially disqualifying the wife and adult son
of Mr. Sammons, who are also major creditors, from serving.

(2) Evenacursory review of the Liquidation Statement in the
Disclosure Statement, Dkt. 19, pg. 399, reveals several glaring
red flags, materially understated asset values and materially
overstated costs and claims, warranting investigation by
professionals to be selected by the UCC.

(3) The discovery responses by the Debtors to date to Mr. Sammons

have revealed the following surprising (if not shocking) facts:

 

2 All large institutional unsecured creditors, who are typically found on most UCCs, have
signed an RSA which obligates them to “refrain from taking any action that would delay or
impede ... the Prepackaged Plan.” Investigating the accuracy of the Liquidation Analysis in
the Disclosure Statement, as requested by several unsecured creditors who have already
voted against the Plan, would undoubtedly “delay ... the Prepackaged Plan” and likely RSA
signees would “tend to steer the committee’s focus away from” any such investigation,
warranted or not. See e.g. Inre Venturelink, 2003 WL 22229419 (ND Tx 2003).

3 Michael Sammons is owed $864,000 by the Debtors, his wife Dr. Elena Sammons is owed
$165,000, and their adult son Mr. Stephen Sammons is owed $60,000. Each has formally
applied for appointment to a UCC. (Another institutional creditor was/is under
consideration for the third seat although that creditor might have a conflict due the Exit

RBL Facility.)
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 3 of 15

(a) Although the Debtors’ Plan values the Debtors’ assets at only
$450 million, Dkt. 19, pg. 104, a competitor and interested M&A
party indicated that it viewed the Debtors assets to be worth
$750 million to $1 billion; Discovery HAL.0003

(b) Asecond competitor suggested an M&A transaction which would
return over 50% to unsecured creditors indicating a total Halcon

asset value of approximately $900 million; Discovery HAL.0003

(c) Athird competitor offered a substantial sum of cash for Halcon’s
least valuable acreage, Discovery HAL.0146, indicating a total market
value of the Debtors’ assets in the area of $630 million, not counting
its remaining midstream assets, which private equity firm Fir Tree,
now with representation on the Halcon board, estimated in its Feb 4,
2019 Halcon Board Presentation to be worth “$250 million”

(https://www.firtree.com/Halcon/ boardpresentation.aspx).

*** So, in summary, we have THREE competitors seriously
discussing M&A transactions implicitly valuing Halcon’s assets at
$750 mil - $1 billion, $900 mil, and $880 mil... a tight valuation
range, and all double the Plan’s $450 million exit valuation. Evena
Chapter 7 liquidation limited to just these three competitors
would almost certainly exceed the $450 million Plan value.

(d) And while the Liquidation Analysis in the Disclosure Statement

appears to materially understate the liquidation value of Debtor
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 4 of 15

assets in a hypothetical Chapter 7 liquidation, that same analysis
appears to also materially overstate Chapter 7 costs and total claims
by radically deviating from principles applied in seven comparable
E&P Chapter 11 bankruptcy case filed since 2018, several from this
very Court (specifically as to “Purchase Price Adjustment Cost” and

“General Unsecured Claims”).

ARGUMENT

The Law Does Not Require a Minimum
Of Three Willing Members to Establish a Chapter 11 UCC

Pursuant to §1102 of the Bankruptcy Code, the United States trustee is
required to appoint a committee of creditors to serve as an official UCC.

11 U.S.C. § 1102(a)(1). See 7 COLLIER ON BANKRUPTCY $1102.02[1], p.
1102-6 (Alan N. Resnick & Henry J. Somme reds., 16th ed.) (“Appointment of
an unsecured creditors’ committee is mandatory and the United States
trustee must appoint one in all chapter 11 cases, assuming that there are
creditors willing to serve.”)(emphasis added).

The crucial function of a UCC is to represent and protect the interests of
the unsecured creditors throughout the entire bankruptcy case. See H.R.Rep.
No. 595, 95th Cong., ist Sess. 235, 401 (1978) (creditors' committees will
provide "supervision of the debtor in possession and of the trustee, and will
protect their constituents’ interests.").

As a matter of policy, and more likely as an interpretation of the law, the

Office of the U.S. Trustee for Region 7 requires “at least three” willing
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 5 of 15

unsecured creditors before a UCC will be formed. Cf In re ScripsAmerica, Inc,
Case No. 16-11991 (US Bankr. Court Del.)(U.S. trustee appointed UCC with
only two members).

But, unlike a Chapter 7 case, which explicitly requires exactly three to
eleven UCC members, see 11 USC §705(a), Section 1102(a)(1) for Chapter 11
cases does not specify any required minimum or maximum number of
members, but rather simply mandates that “the United State trustee shall
appoint a committee.”* In the view of Congress, a UCC of only two members

would certainly be preferable to no UCC at all (particularly in a complex case).

Adult Unsecured Creditors Who Are Related by Blood or Marriage
Should Not be Disqualified From Serving on a UCC

Mr. Sammons, owed $865,000 by the Debtors, has, along with one

other unrelated creditor, been preliminarily vetted for appointment to a UCC.
‘But no qualifying third “willing creditor” in this pre-packaged Chapter 11

bankruptcy has been found so the U.S. trustee might not appoint a UCC at all.

But this is not entirely correct, for you see, Dr. Elena Sammons, a Texas
licensed cardiac anesthesiologist, is also owed $165,000 by the Debtors and
she is willing to serve on a UCC with her husband, as is their adult son,
Mr. Stephen Sammons, who is owed $60,000 by the Debtors.

Adult family members are presumed to possess free will and do vote

independently of each other in all state and national elections, may serve on

 

4 There are obvious reasons a UCC might not be required if only one or two creditors were
willing to serve in a Chapter 7 liquidation case. A Chapter 7 case, unlike a Chapter 11 case,
is handled, virtually from start to finish, by a U.S. trustee. So while §705(a) might prefer a
UCC be appointed to watchdog the trustee, in practice this is rarely, if ever, a real concern.

5
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 6 of 15

the same jury (even in a murder trial5), have been known to disagree on any
number of serious matters throughout history, and are presumed in our
enlightened age to have independent adult judgment. There should be no per
se disqualifying presumption of a conflict of interest applied against related

adult unsecured creditors willing to serve together on a UCC.

Complex Chapter 11 Cases Require a UCC

In the vast majority of complex Chapter 11 cases, Congress
clearly intended that small creditors, like Mr. and Dr. Sammons, would not
need to battle huge companies and their estate financed legions of attorneys
and experts alone, and so Congress mandated UCCs to balance the scales with
explicit authority to retain professionals if necessary to adequately test and
verify material Debtor assertions and serve as watchdog over the case.®

The simple fact is that small unsecured creditors do not have the

specialized knowledge, experience, or means to handle a complex

 

5 See People v. James Soper (husband & wife served together in State of California 2005
murder case/guilty verdict).

6 And receiving evidence from both the Debtors and a UCC is essential if the Court is to
fulfill its obligations in this case under 1129(a)(7). Because some creditors have already
voted to reject the Plan, the Court has an independent duty to determine that the
requirements of 1129(a)(7) are met. Yet without a UCC, the Court will be forced to accept
as gospel the uncontroverted testimony of the Debtors’ expert hired guns, even if the Court
through its own experience suspects the reliability of such uncontested testimony. The
entire carefully constructed Chapter 11 framework envisioned by Congress simply falls
apart when one entire side of a complex Chapter 11 case, a UCC, is wholly absent.

6
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 7 of 15

Chapter 11 case alone. Mr. Sammons has a very limited knowledge of the
Debtors and the E&P industry, while Dr. Sammons has even less such
knowledge. But UCCs are structured to allow unsecured creditors, whose
common bond is that they are all owed money by the Debtors even if they

lack specific financial or legal expertise, to appoint professionals through a
UCC who do have the necessary specialized knowledge of complex Chapter 11
cases and the involved industry to protect the interests of all creditors. That is
exactly how Congress envisioned a Chapter 11 case would be handled - by

professionals on both sides.
There is a GLARING Need for a UCC and its Professionals

The management of the Debtors in this case has filed two Chapter 11
cases in three years, essentially wiping out stockholders, causing massive
losses to creditors, all while reaping exorbitant MIP benefits’? and
compensation, including a lavish (only recently relinquished) private jet. |
See https://www.firtree.com/ Halcon/boardpresentation.aspx.

But the Debtors will no doubt argue that, “Your Honor, no UCC is even
needed in this case. You can trust us. We have only the best interests of our
creditors at heart - the up to $35 million in MIP benefits we might reap, as
tempting as they might be to lesser mortals, means nothing to us.” Maybe so
... but Congress, in mandating a UCC, seems to have been somewhat more

circumspect.

 

7 In this latest Chapter 11 filing, another 10% MIP is deemed necessary to retain that rare
breed of management which, having steered an asset rich company into Chapter 11
bankruptcy twice in a short three years, might now has the experience to avoid a third
Chapter 11 filing (at least within the next few years).

7
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 8 of 15

An unsecured creditor need not show a smoking gun before a
bankruptcy court will order a UCC in a complex Chapter 11 case. But even if it

were required, several smoking guns certainly appear to exist in this case:

(a) Although the Debtors assert that the Plan value of the Debtors is
only $450 million8, three separate and independent competitors
have indicated that they were interested in exploring M&A
transactions implicitly valuing Halcon assets at $750 million to $1
billion, $900 million, and $880 million, respectively; infra pg. 3;

(b) The Debtors failed to disclose or reveal that while creditors who
participate in a rights equity raise will recovery 22.1%, creditors
who elect not participate for some reason will recovery much less,

perhaps only 18.9%? (an estimate because the Debtors refuse to

 

8 Almost incomprehensibly, based upon the current trading price of Halcon’s notes, the
recovery value of noteholders under the Plan with this management team will only be 12%
(the notes are now trading for 12% of par), see Dkt. 191, pg. 5, equating to a Plan value of
even less than the $450 million stated - in fact only about $350 million. No matter the
quality of the Debtors’ Permian assets, even if worth $880 mil to $1 billion in the hands of
other (more successful) Permian operators, supra pg. 3 (a)-(c), the market is convinced that
new-Halcon under this management will, for a third time, simply waste its valuable assets
and newfound cash and eventually file for a third Chapter 11. Nothing else possibly
explains the vast difference between three competitors’ estimates of the value of Halcon
assets ($880 mil to $1 billion) and the current price of Halcon debt indicating only a 12%
creditor recovery and a new-Halcon total asset value of only $350 million.

9 The obvious question is whether §1129(a)(7), which deals with individual creditor
rights, includes those individual creditors who elect not to participate in an equity raise (as
the note indenture included no such equity raise requirement to full repayment) as well as
those who do elect to participate. Should the §1129(a)(7) bar be the 22.1% recovery rate
for creditors electing to participate in the optional equity raise, or the 18.9% recovery rate
for those individual creditors electing not to participate in the optional equity raise?
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 9 of 15

reveal the actual percent unsecured creditors recovery without

equity rights participation 1%;

(c) While it is certainly appears that the total liquidation value of
Halcon’s assets could have been drastically understated in the
Liquidation Analysis in the Disclosure Statement, the Chapter 7
liquidation “costs” and total “unsecured creditor claims” stated

therein are even more suspect:

(1) Below is a comparison of the Chapter 7 estimated
liquidation expense termed “Purchase Price Adjustment
Costs” for Halcon and in seven other comparable recent
Chapter 11 cases also presenting a Chapter 7 “Liquidation

Analysis”:

Chapter 7 E&P "PURCHASE PRICE ADJUSTMENT COST" ($000)

Case Total ASSETS Purch.price adj. %
Ascent Resources D. Del. 18-10265 481,960 0 0.0%
Enduro Resources D. Del. 18-11174 115,301 0 0.0%
EV Energy D. Del. 18-10814 467,100 0 0.0%
Fieldwood Energy SD Tex 18-30648 1,320,762 0 0.0%
Halcon Resources SD Tex 19-34446 558,066 41,217 7.4%
Jones Energy SD Tex 18-32112 291,845 0 0.0%
Petroquest Energy SD Tex 18-36322 171,209 0 0.0%
R&E Gas Deviopment WD PA 18-22032 148,500 0 0.0%

 

10 Cf. Disclosure Statement in In re Phi, Inc, ND Tex No. 19.30923 (Dkt. 659,
pg. 15: “50-55%” depending on rights participation).

9
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 10 of 15

“Purchase Price Adjustment Costs” are (a) adjustments to the purchase
price to reflect properly matching expenses and revenues incurred prior the
actual closing date, (b) adjustments for changes in expected working capital,
cash, EBITDA, etc., and (c) they usually net out close to $0 in well-structured

transactions:

For Ascent Resources the “Purchase Price Adjust. Cost” netted to $0.

For Enduro Resources the “Purchase Price Adjust. Cost” netted to $0.
For EV Energy the “Purchase Price Adjust. Cost” netted to $0.

For Fieldwood Energy the “Purchase Price Adjust. Cost” netted to $0.
For Jones Energy the “Purchase Price Adjustment Cost” netted to $0.
For Petroquest the “Purchase Price Adjustment Cost” netted to $0.

For R&E Gas Devel. the “Purchase Price Adjustment Cost” netted to $0.

For Halcon Resources the “Purchase Price Adjustment Cost” netted
to $41,217,000.

What?!? A smoking gun? - definitely. Explainable - maybe, but
certainly calls for at least a cursory investigation by professionals retained by
a UCC.

Next we have a comparison of the Chapter 7 estimated liquidation
“General Unsecured Claims,” which, in our and most cases involve contract

rejection claims, particularly rejection of midstream transportation contracts

10
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 11 of 15

in E&P cases, for Halcon and seven other recent comparable Chapter 11 cases

also presenting a “Liquidation Analysis”:

Chapter 7 E&P "GENERAL UNSECURED CLAIMS" ($000)
EXCLUDING DEBT DEFICIENCY CLAIMS

Case Total ASSETS Gen. Unsecured Claims %
Ascent Resources D. Del. 18-10265 481,960 7,487 1.6%
Enduro Resources D. Del. 18-11174 115,301 6,045 5.2%
EV Energy D. Del. 18-10814 467,100 6 0.0%
Fieldwood Energy SD Tex 18-30648 1,320,762 2,550 0.2%
Halcon Resources SD Tex 19-34446 558,066 284,445 51.0%
Jones Energy SD Tex 18-32112 291,845 0 0.0%
Petroquest Energy SD Tex 18-36322 171,209 4,361 2.5%
R&E Gas Devlopment WD PA18-22032 148,500 0 0.0%

E&P “General Unsecured Claims” (excluding debt deficiency claims) are
usually comprised of midstream oil and gas transportation contract rejection
claims (such is the case for Halcon, per Discovery HAL.00154, showing $269
million in midstream rejection claims), and, at least in the midstream
constrained Permian Basin, such midstream rejection claims are usually fully
mitigated by the substitution of any number of other Permian operators

needing midstream services.
So, as a percent of E&P distributable Chapter 7 assets, rejected

midstream claims and other unsecured claims are usually estimated by E&P

legal experts at a small fraction of the gross rejection claim. Expressed as a

11
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 12 of 15

percent of total distributable Chapter 7 assets in the seven comparable E&P

Chapter 11 cases listed above we have:

For Ascent Resources the “General Unsecured Claims” were 1.6%.
For Enduro Resources the “General Unsecured Claims” were 5.2%.
For EV Energy the “General Unsecured Claims” were 0.0%.

For Fieldwood Energy the “General Unsecured Claims” were 0.2%.
For Jones Energy the “General Unsecured Claims” were 0.0%.

For Petroquest the “General Unsecured Claims” were 2.5%.

For R&E Gas Devel. the “General Unsecured Claims” were 0.0%.

For Halcon Resources the “General Unsecured Claims” are 51.0%.

What?!? Another smoking gun? - definitely. Explainable - maybe, but
certainly calls for at least a cursory investigation by professionals retained by
a UCC.

SUMMARY AND CONCLUSION

Halcon unsecured notes are trading at around 12 indicating that the
professional bond market believes the Plan will result in a 12% recovery to
unsecured noteholders (since notes are actively trading at 12% of par), see
Dkt. 191, pg. 5, which equates to a total Halcon exit value of $350 million.

The Debtors argue that the bond market is completely and wildly

wrong?! and unsecured notes should be trading at 22.1 because noteholders

 

11 But see In re VFB LLC v. Campbell Soup Co., 482 F.3d 624, 633 (3d Cir. 2007)("Absent
some reason to distrust it, the market price is a more reliable measure of the stock’s value
than the subjective estimates of one or two expert witnesses.”)

12
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 13 of 15

will recovery 22.1% under the Plan (or perhaps 18.9% without participating
in an optional equity raise), Dkt. 19, pg. 15.

The Debtors also state that a Chapter 7 liquidation would result ina
17.9% recovery for unsecured creditors. Dkt. 19, pg. 399.

So in this case we have the Debtors presenting a razor thin difference
between Plan value (unsecured creditor recovery rate of perhaps 18.9% or so

for non-equity rights participating creditors, such as Mr. Sammons) vs. the

 

presented Chapter 7 liquidation value (recovery rate of 17.9%). Unless the
Plan recovery rate (18.9%) is equal to or greater than the Chapter 7
liquidation recovery rate (17.9%) the Plan fails under §1129(a)(7) and
management loses up to $35 million in management incentive rewards.

To make things even more confusing, three competitors have
indicated interest in M&A transactions implicitly valuing Halcon assets
between $750 mil and $1 billion, $900 million, and $880 million,
respectively.12 If even remotely true, Halcon in liquidation is worth far far
more than its going concern Plan value.

As crazy as those different asset values sound there is a logic to the
madness. The Debtors have taken over $1 billion in prime assets plus huge
cash surpluses and in only three years, twice driven Halcon into bankruptcy.
Yes, three competitors believe the Halcon assets in their hands would be worth
$880 mil to $1 billion. But logic, and apparently the professional bond market,

is emphatically saying that those same assets in the hands of this management

 

12 A logical inference from all this interest is that Halcon’s assets, if divided up among these
three interested competitors with each paying slightly more specific assets it values the
most, might even result in a total “Chapter 7 liquidation value” of over the $880 million to
$1 billion range they indicated if there were only a single buyer.

13
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 14 of 15

team are only worth $350 million (with a future Chapter 33 bankruptcy more
likely than any possible future financial success).13

The point is that it appears, based upon the professional bond market as
well as three competitors, that the Chapter 7 liquidation value of the Debtors
of as much as $1 billion far exceeds the Plan exit value of $450 million the
Debtors see, and far far exceeds the Plan exit value of $350 million the
professional bond market sees.

But if glaring red flags exist as to the accuracy of the Chapter 7asset
liquidation values stated in the Liquidation Analysis, even more glaring red
flags exist concerning the estimated Chapter 7 liquidation expenses and
claims, with Halcon’s “Purchase Price Adjustment Costs” and “Unsecured
Creditors Claims” appearing to be over 10 times the average or median found
in seven recent comparable E&P Chapter 11 cases with similar Chapter 7
Liquidation Analyses.

If the Debtors prevail 100% on every single glaring red flag they survive
a 1129(a)(7) challenge by 1% (18.9% Plan recovery vs. a Chapter 7 17.9%
recovery). If the UCC challenges and prevails on any of the red flags the Plan
fails spectacularly under 1129(a)(7).

Does Mr. Sammons, or any other individual creditor, know for sure
whether the Debtors fudged the Liquidation Analysis just a few percent to
secure their $35 million dollar MIP? Of course not - and only the
professionals and experts available to a UCC could ever possibly answer that

question to the satisfaction of the Court.

 

13° Which is why private equity firm Fir Tree, with representation now on the Halcon
board, stated publically in February, 2019 that the only possible path forward to realize
Halcon’s true asset value was to sell all its assets to a competitor. https://www.firtree.com
/Halcon/boardpresentation.aspx).

14
Case 19-34446 Document 210 Filed in TXSB on 09/03/19 Page 15 of 15

Congress never intended a single unsecured creditor in a complex
Chapter 11 case to investigate such glaring red flags without a UCC and its
estate-funded necessary professionals and experts, and that is why a UCC is

mandatory in all but the rarest Chapter 11 cases.

WHEREFORE, the Court should ensure compliance in this complex
Chapter 11 case with 11 USC 1102(a)(1) by directing the U.S. trustee to
appoint an Unsecured Creditors Committee, even if that means only
appointing a two member committee and/or using Dr. Elena Sammons and/or

Mr. Stephen Sammons, if deemed qualified without regard to family ties.

Respectfully submitted,

Whictn Mewongus
Michael Sammons
1013 10% St#B
Galveston, TX 77550
210-858-6199

michaelsammons@yahoo.com

 

Certificate of Service

A true copy of this Objection was served by email on all parties; in
addition, the Court Clerk is also requested to file this document in the ECF
System for all parties; both this 3nd day of September, 2019.

Michael Sammons

15
